Citation Nr: 1000983	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-38 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right femur fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
arthritis

3.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from February 1971 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above claims.  


REMAND

In her original VA Form 9, the Veteran expressed her desire 
to have a hearing before the Board at her local RO.  
Thereafter, while she initially indicated her willingness to 
waive an in-person hearing before the Board, in December 
2009, her representative reported that the Veteran needed to 
reschedule a video-conference hearing that was scheduled for 
later in the month.  In addition, the Veteran's 
representative communicated that the Veteran now wanted an 
"in-person" hearing instead of a video-conference hearing.  
Consequently, the Board finds that it has no alternative but 
to remand this matter so that the Veteran can be provided 
with her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with an in-person 
hearing before a member of the Board at 
her local RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


